Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	An after-final amendment was received 21 June 2022. The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will NOT be entered because they raise new issues that would require further consideration and/or search: Proposed amended claim 1 recites an “in-vivo method” comprising a step (a), “said compound being substantially unable to elicit inhibition of the inducible nitric oxide synthase (iNOS).” An in-vivo- method that further requires a compound that is unable to elicit inhibition of the iNOS requires further search and consideration. 
	Claims 1-8 and 11-13 remain rejected for reasons cited in the final office action dated 21 March 2022 and for reasons discussed below. 

	Response to Arguments
1. Claim Rejections – 35 USC § 112	
Applicant's arguments filed 21 June 2022 regarding the rejection of claim 1 under 35 USC § 112 have been fully considered.
Applicant’s arguments are compelling (see Remarks, p. 8-9) and are convincing to remove the 35 USC § 112 rejection of the final rejection dated 21 March 2022. However, the amendments have not been entered for reasons discussed above and therefore the rejection is not withdrawn. 
2. Rejection under 35 USC § 103
Applicant's arguments filed 21 June 2022 regarding the rejection of claims 1-3, 5, 7-8 and 11-13 under 35 USC § 103 over Nagpal in view of Dratz have been fully considered.
Applicant argues that Nagpal fails to disclose compounds that are suitable as probes for in-vivo monitoring of expression and/or activity of the iNOS enzyme (see Remarks, p. 11, para. 2).
Considering the pre-amendment claims dated 17 February 2022, Applicant’s argument is moot because the claims are silent on in-vivo monitoring of expression and/or activity of the iNOS enzyme.
Considering the after-final amendments dated 21 June 2022 (without performing a search), claim 11 does recite an in-vivo method and therefore Applicant’s arguments provide compelling rationale to withdraw the rejection of claim 11 but composition claim 1 is still silent on in-vivo- for its intended use. 
The amendments have not been entered for reasons discussed above and therefore the rejection is not withdrawn.
	
Applicant further argues that Nagpal discloses compound(s) that exhibit potent iNOS enzyme inhibitory activity for use in the treatment of diseases and therefore would cause the prior art to become inoperarable and therefore there is no suggestion or motivation to make the proposed modification (see Remarks, p. 11, para. 3, bridging to p. 12). Applicant continues by stating based upon the teachings of Nagpal, a skilled artisan would immediately realize that Pyrimidine Imidazole compounds of Nagpal would not be suitable for the development of a probe for that the compounds of Nagpal possess potent iNOS inhibitory activity (see Remarks, p. 12, para. 2-3).
	Considering the pre-amendment claims dated 17 February 2022, Applicant’s arguments are substantive and compelling regarding one alternative recited by the method claim 11. However, Applicant’s arguments are moot because the preamble of claim 11 recites: 
1. “A method for conjointly detecting or quantifying inducible nitric oxide synthase (iNOS) along with its product nitric oxide (NO), OR,” 
2. “monitoring change of NO concentration in living cells or living animals, the method comprising…” 
As discussed in the final office action dated 21 March 2022, the combination of Nagpal-Dratz reads on the second alternative recited by claim 11. 
Considering the after-final amendments dated 21 June 2022 (without performing a search), claim 11 does recite step (a), “… said compound being substantially unable to elicit inhibition of the inducible nitric oxide synthase (iNOS)…” and therefore Applicant’s arguments provide compelling rationale to consider withdrawing the rejection of claim 11 solely based upon Applicant’s arguments regarding the first alternative recited by the preamble given that a lack of inhibition is now required by both alternatives in claim 11 by amendments filed 21 June 2022.  
The amendments have not been entered for reasons discussed above and therefore the rejection is not withdrawn.

Applicant argues that Jefferson and Lee (relied upon in the rejection of claims 4 and 6, respectively, in combination with Nagpal, in the previous final office action dated 21 March 2022) are also completely silent on how to modify the compound(s) of Nagpal such that the compound(s) no longer substantially inhibit iNOS enzyme (see Remarks, p. 12, para. 5, bridging to p. 13). 
Considering the pre-amendment claims dated 17 February 2022, Applicant’s argument is moot because claims 1, 4 and 6 are silent on a limitation such that the compound(s) no longer substantially inhibit the iNOS enzyme. 
Considering the after-final amendments dated 21 June 2022 (without performing a search), Applicant’s argument is moot because claims 1, 4 and 6 are silent on a limitation such that the compound(s) no longer substantially inhibit the iNOS enzyme. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797